DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/30/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Status

Claims 1, 5, 19 and 20 have been amended; support for claim 1 is found in canceled claims 2-4, support for claim 19 is found in canceled claims 2-4, support for claim 20 is found in canceled claims 21-22. The amendment to claim 5 was to correct a claim dependency.
Claims 2-4 and 21-22 have been cancelled.
Claims 1, 5-20 are currently pending and have been examined on the merits in this office action.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 20140349145 Cited in IDS-hereinafter Hyde) in view of Coates, Jr. et al. (US 6422027-hereinafter Coates).
Regarding claim 1, Hyde teaches a battery system comprising a battery housing having at least one inlet and at least one outlet (Hyde-Figure 1; inlet at bottom and outlet exhaust 112 at top);
at least one battery cell positioned within the battery housing (Hyde- Figure 1 cells 102); and
a battery protecting unit connected to the battery housing through the at least one inlet at one or more first predetermined positions (Hyde- Figure 1 shows cooling system; Protecting unit taken as the bottom tanks and the pipes around the cells; [0003]),

the battery protecting unit has at least one container filled-in with the coolant to bring down one of the temperature and fire, thereby bringing down the one or more abnormalities of the at least one battery cell (Hyde-Figure 1; Reservoir 106).
Hyde fails to teach wherein a conduit includes a serpentine channel formed between adjacent battery cells wherein one-half of the serpentine channel is associated with one cell and another one-half of the serpentine channel is associated with the adjacent cell.
Coates discloses a battery cooling system for use in battery modules within vehicles. Coates teaches of a conduit having a serpentine or otherwise convoluted shape in order to contact a relatively large portion of the surface area of the respective battery modules (Coates- Col. 3 lines 33-53) where portions of the conduits comprises passages which are integrally formed within the casings or housing of the respective battery modules (Coates- Col. 3 lines 33-53) such that there is an increase in heat dissipation from the battery modules (Coates- Col. 3 lines 33-53).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Hyde’s cooling system conduit to incorporate the teachings of Coates such that the cooling system conduit follows a serpentine shape such that heat dissipation is increased within the battery
Regarding claim 5, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the container is connected to the at least one conduit through at least one throttle, the throttle having diameter defines flow quantity of the coolant (Hyde- [0004] working fluid may have a valve as a means for adjusting the flow rate of the working fluid).

claim 7, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the coolant is selected from a solvent such as water (Hyde- [0012] any convenient working fluid can be used).

Regarding claim 8, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches one or more sensors connected to the at least one of the battery housing, at least one battery cell, and battery protecting unit based on one or more second predetermined positions (Hyde- [0015] thermocouple 304 measures temperature of cell 302 and provides feedback signal to pump 308). A sensor is connected to all three of the battery housing, battery cell and the protecting unit and can result in activation of the cooling system (Hyde-[0002]).

Regarding claim 9, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the at least one conduit is adapted to connect the at least one container to the at least one inlet on the battery housing (Hyde- Figure 1; [0003] coolant flow conduit from reservoir 106).

Regarding claim 10, modified Hyde teaches all of the claim limitation of claim 1 above. Hyde further teaches wherein the at least one outlet on the battery housing is provided for controlling release of the exhaust (Hyde- Figure 1 gas exhaust 112).

Regarding claim 11, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the battery protecting unit further comprises a controlling unit configured for performing the steps comprises (Battery controlling unit comprises the thermocouple sensors, valves, pumps and signals transferred between the equipment):

detecting abnormalities in the at least one battery cell based on processing of signal received from one or more sensors (Hype- [0015] Thermocouple measure for abnormalities in cells); and 
providing controlled flow of the coolant to each battery cell in which the abnormality detached, through a dynamically determined at least on conduit (Hyde-[0015] flow rate of coolant can be adjusted based on thermocouple reading).

Regarding claim 12, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the first predetermined position is a position between two battery cells to protect each of the battery cells from thermal runaway by providing coolant (Hyde- Figure 1; conduit is seen to be between adjacent battery cells).

Regarding claim 13, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the one or more abnormalities in the at least one battery cell comprises one of an increase in temperature of the at least one battery cell above a predefined threshold, the temperature of the at least one battery cell in a predefined range, and increase in rate of change of temperature of the at least one battery cell above a predefined threshold (Hyde-[0003] list of possible abnormality such as temperature or rate of change of temperature).

Regarding claim 14, modified Hyde teaches all of the claim limitations of claim 1 above. Hyde further teaches wherein the one or more abnormalities in the at least one battery cell comprises one of an increase in heat of the at least one battery cell above a predefined threshold, heat of the at least one 

Regarding claim 15, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the controlling unit configured for performing the steps comprises:
monitoring rate of change of temperature in each of the battery cells (Hyde-[0015] thermocouple measures and sends feedback signal to pump)
detecting abnormality in the battery cell based on at least one of an increase in temperature and rate of change of temperature of the battery cell above a predefined temperature (Hyde-[0015] thermocouple measures temperature of cell);
providing one or more control signals to the battery protecting unit on detecting the abnormality in the battery cell (Hyde-[0015] thermocouple measures temperature of the cell and provides a feedback signal to the pump); and
providing the coolant to each of the battery cells in which the abnormality is detected, on receiving the one or more control signals (Hyde-[0015] coolant can be provided and the flow rate adjusted based on the thermocouple reading).

Regarding claim 16, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the controlling unit is configured for providing one or more control signals to provide the coolant to one or more battery cells adjacent to each of the battery cells in which the abnormality is detected (Hyde-[0015] coolant is provided).

claim 17, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the controlling unit validates the detected abnormality based on processing signals from one or more sensors other than the sensors which detected abnormality (Hyde-[0015] by responding to the abnormality the system validates the processing signal).

Regarding claim 19, Hyde teaches a battery system comprising a battery housing have at least one inlet and at least one outlet (Hyde- Figure 1; inlet near bottom and outlet near top);
at least one battery module positioned within the battery housing (Hyde-Figure 1, cells 102);
at least one container filled-in with a coolant to bring down one of a temperature and fire (Hyde-Figure 1, reservoir 106); and 
a battery protecting unit operatively connected to the battery housing and the container through the at least one inlet at one or more first predetermined positions (Hyde-Figure 1 cooling system; protecting unit taken as the tank and pipes),
the battery protecting unit adapted for detecting one or more abnormalities in the at least one battery module and providing the coolant to the at least one battery module through a dynamically determined at least one conduit (Hyde-[0003] activating the cooling system in response to a battery condition; [0003] coolant conduit flow, Figure 1), wherein the battery protecting unit has at least on container filled-in with the coolant to bring down one of the temperature and fire, thereby bringing down the one or more abnormalities of the at least one battery cell (Hyde- [0003] reservoir 106 and coolant flow conduit provides coolant within the battery when activated.
Hyde fails to teach wherein a conduit includes a serpentine channel formed between adjacent battery cells wherein one-half of the serpentine channel is associated with one cell and another one-half of the serpentine channel is associated with the adjacent cell.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Hyde’s cooling system conduit to incorporate the teachings of Coates such that the cooling system conduit follows a serpentine shape such that heat dissipation is increased in the battery.

Regarding claim 20, Hyde teaches a method for protecting a battery comprising:
monitoring a rate of change of temperature in at least one battery cell (Hyde-[0002] temperature or rate of change of temperature can be measured);
detecting abnormality in the battery cell based at least of an increase in temperature and rate of change of temperature of the battery cell above a predefined temperature (Hyde- [0002] temperature and rate of change of temperature can be measured; [0015] thermocouple measures the temperature of the cells);
providing one or more control signals to a battery protecting unit on detection of abnormality in the battery cells (Hyde-[0015] Thermocouple measures temperature and send feedback signal to pumps);
and providing a coolant to each of the battery cell in which abnormality is detected, and providing coolant in between adjacent cells (Hyde-[0015] coolant can be provided and the flow rate adjusted based on the thermocouple reading).

Coates discloses a battery cooling system for use in battery modules within vehicles. Coates teaches of a conduit having a serpentine or otherwise convoluted shape in order to contact a relatively large portion of the surface area of the respective battery modules (Coates- Col. 3 lines 33-53) where portions of the conduits comprises passages which are integrally formed within the casings or housing of the respective battery modules (Coates- Col. 3 lines 33-53) such that there is an increase in heat dissipation from the battery modules (Coates- Col. 3 lines 33-53).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Hyde’s cooling system conduit to incorporate the teachings of Coates such that the cooling system conduit follows a serpentine shape such that heat dissipation is increased within the battery.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 20140349145 Cited in IDS- hereinafter Hyde) in view of Coates, Jr. et al. (US 6422027-hereinafter Coates) as applied to claim 1 above, and further in view of Arseneault et al. (US 20130119937 Cited in IDS- hereinafter Arseneault).

Regarding claim 6, modified Hyde teaches all of the claim limitations as set forth in claim 1 above. Hyde fails to teach wherein the battery protecting unit comprises at least one vortex tube connected to the container for providing cold air to the at least one battery cell.
Arseneault discloses a system and method for cooling a battery pack to avoid overheating the battery. Arseneault teaches of a vortex tube 60 that creates cool air and provides the cool air to extract heat energy from the battery cells (Arseneault- [0022]).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 20140349145 Cited in IDS- hereinafter Hyde) in view of Coates, Jr. et al. (US 6422027-hereinafter Coates) as applied to claim 8 above, and further in view of Walton (US 20170338527).

Regarding claim 18, modified Hyde teaches all of the claim limitations of claim 8 above. Hyde further teaches wherein the battery and cooling system are well-suited for use in vehicles, but fails to teach wherein the controlling unit is further configured for providing an alert signal to an occupant of the vehicle in which the battery system is installed.
Walton discloses a system for thermal malfunction detection in a vehicle battery. Walton teaches wherein the controlling (Walton- [0006] thermal malfunction detector) unit is configured for providing an alert to an occupant of a vehicle in which the battery system is installed (Walton-[0006] detector may be configured to generate an alert to user of electric vehicle) such that the alert notifies the occupant when an thermal malfunction occurs.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Walton’s alert signal into Hyde’s such that an alert signal is provided to an occupant of a vehicle when an abnormality is detected within the battery. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A.J.F./               Examiner, Art Unit 1728                                                                                                                                                                                         
/Maria Laios/               Primary Examiner, Art Unit 1727